EXHIBIT 10.1

——————————————————————

SUMMARY OF TERMS OF
PROPOSED AQUISTION OF
WALLSTREET.COM, LLC

BY

BRIGHT MOUNTAIN HOLDINGS, INC.

——————————————————————

The purpose of this summary of terms is to set forth the basis for the
negotiation of a possible acquisition of all of the membership interests of
Wall-Street.com, LLC, a Florida limited liability company by Bright Mountain
Holdings, Inc. (“BMHI”) In the event the parties wish to proceed with the
transaction, the terms thereof will be embodied in a definitive merger agreement
(the “Definitive Agreement”). This summary of terms is intended only to provide
an outline for the negotiations related to the proposed transaction and the
material terms that may be contained in the Definitive Agreement, and is not
intended to be legally binding on either party, except for the provisions
related to Disclosure, SEC Filings and Exclusivity, which are legally binding on
the parties.

Parties:

·

Bright Mountain Holdings, Inc., a Nevada  corporation (“Bright Mountain” or
“BMHI”)

·

Wall-Street.com, LLC, a Florida limited liability company

 

Transaction Overview:

BMHI will acquire 100% of the ownership interests and all other rights to
acquire ownership interests in Wall-Street.com, LLC in exchange for $3.2 million
(U.S. currency) of BMHI common stock at $ .55 per share, equal to 5,818,181
shares of BMHI stock. This amount may change as during the due diligence by both
respective companies.

 

 

Tax  Treatment:

All shares to be issued, will be issued, free and clear of any and all claims,
liens, encumbrances and /or adverse interests of any kind.

 

 

Securities Law Matters:

BMHI shall cause to be filed an 8K to disclose the purposed Acquisition of 100%
of the ownership interests in Wall-Street LLC, and all of it’s respective assets
including the Trademarks, Copyrights,  Domain names and the web site of
wall-street.com, with all improvements and current revenues.

 

 

Board of Directors and Officers:

Following the closing of the Definitive Agreement, Jerrold Burden shall remain
President, Director, and Secretary of BMHI, and Wall-Street.com, LLC

 

 

Representations, Warranties and Other Provisions:

The Definitive Agreement will contain representations, warranties, pre-closing
covenants, closing conditions and other provisions customary for a transaction
of this nature, including, but not limited to:

a) Representations that no options or other contracts are in effect with respect
to BMHI common shares that have not been previously disclosed; and

b) Representations that there are no liabilities of any kind, except for those
listed in the current filings of BMHI  fixed or contingent, except as provided
for in this LOI.





1




--------------------------------------------------------------------------------





 

 

Conditions to Signing:

Execution of the Definitive Agreement will be conditional upon: (a) the
satisfactory completion of legal and accounting due diligence by BMHI and
Wall-Street.com LLC and (b) the approval of the Definitive Agreement by the
Boards of Directors of both Bright Mountain and Wall-Street.com and by all of
the members of Wall-Street.com

 

 

Conditions to Closing:

The obligations of BMHI and Wall-Street.com LLC to consummate the Definitive
Agreement and acquisition of Wall-Street LLC will be subject, among other
things, to the following items:

·

The Definitive Agreement shall have been approved by the requisite vote of BMHI
and Wall-Street.com.

·

This LOI shall have been approved by the Board of Directors of both companies.

·

No material adverse event will have occurred with respect to the other party
from the date of signing of the Definitive Agreement.

 

 

Timing:

Once the parties reach agreement upon this non-binding term sheet,  BMHI and
Wall-Street.com LLC will commence immediate due diligence and the parties will
commence negotiation of a Definitive Agreement. The targeted date for completion
of due diligence and execution of a Definitive Agreement is January 4th 2014.
The parties agree to strive for the closing of the Acquisition to occur as soon
as possible thereafter.

 

 

Termination:

Either party may terminate negotiations at any time.

 

 

Expenses:

Either party agrees that it shall bear its own expenses in the negotiation and
execution of this term sheet and/or a Definitive Agreement and subsequent
acquisition unless expressly provided otherwise in writing, whether or not the
transaction is consummated.

 

 

Disclosure:

The parties agree that this non-binding term sheet shall be disclosed promptly
upon (and in no event later than 5 business days following) the execution
hereof, pursuant to a Form 8-K to be filed by BMHI. The disclosure contained in
such Form 8-K shall be mutually agreed upon by the parties.

 

 

Governing Law:

This LOI shall be deemed to be made and executed in Broward County Florida and
all disputes arising under or relating to this LOI shall be decided pursuant to
Florida law and venue for any proceedings shall be heard in Broward County,
Florida.








2




--------------------------------------------------------------------------------




Signature Page




SUMMARY OF TERMS OF PROPOSED ACQUISITION




BRIGHT MOUNTAIN HOLDINGS, INC.

WALL-STREET.COM LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/  Jerrold D. Burden

 

By:

/s/ Jerrold D. Burden

Name:

Jerrold D. Burden

 

Name:

Jerrold Burden

Title:

President and CEO

 

Title:

Principal

Date:

August 27, 2013

 

Date:

August 27, 2013








3


